Citation Nr: 1015815	
Decision Date: 04/29/10    Archive Date: 05/06/10

DOCKET NO.  06-38 578	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to a rating in excess of 30 percent for 
nephropathy with hypertension, to include consideration of 
separate compensable ratings.

2.  Entitlement to service connection for insomnia, 
dizziness, and decreased concentration, to include 
consideration as secondary to hypertension.

3.  Entitlement to service connection for headaches, to 
include consideration as secondary to hypertension.

4.  Whether new and material evidence has been presented to 
reopen a service connection claim for an acquired psychiatric 
disorder, to include depression, to also include 
consideration as secondary to hypertension.  


REPRESENTATION

Veteran represented by:	Virginia A. Girard-Brady, 
Attorney

ATTORNEY FOR THE BOARD

Terrence Griffin, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1975 to April 
1981.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of April 2005 by the 
Department of Veterans Affairs (VA) Atlanta, Georgia Regional 
Office (RO).

In this case, the April 2005 rating decision at issue 
increased the Veteran's hypertension rating from 10 percent 
to 20 percent, and granted a separate evaluation for 
nephropathy, rated as 30 percent disabling.  In January 2007, 
the RO reviewed the Veteran's claim again and found the 
action of awarding separate evaluations for these 
disabilities to be clear unmistakable error, and proposed 
that the Veteran's hypertension and nephropathy should be 
combined as a single disease entity.  Following appropriate 
notice, the RO assigned a 30 percent disability rating for 
the disability now characterized as nephropathy with 
hypertension in a June 2007 rating decision.  

In August 2008, the Board issued a decision denying a rating 
in excess of 30 percent for nephropathy with hypertension.  
The Veteran appealed the case to the Court of Appeals for 
Veterans Claims (Court); and in October 2009, the Court 
vacated the Board's decision, and returned the case to the 
Board for compliance with a joint motion for remand. 

Specifically, the Board was directed to explain more fully 
how the evidence of record impacted, if at all, consideration 
of the Veteran's claim on an extraschedular basis.    

The appeal is REMANDED to the Department of Veterans Affairs 
Regional Office.  VA will notify the Veteran if further 
action is required.


REMAND

The Veteran contends that his service connected nephropathy 
with hypertension has a significant impact on his employment, 
warranting both a rating in excess of 30 percent on a 
schedular basis as well as extraschedular consideration.

As an initial matter, the October 2009 joint motion for 
remand instructed the Board to seek any additional evidence 
that was necessary to resolve the Veteran's claim.  Upon 
reviewing documents added to the claims folder since August 
2008, the Board deems it necessary to undertake additional 
development efforts to comply with VA's duty to assist, to 
properly adjudicate the Veteran's claim, and to fully comply 
with the joint motion for remand.  Accordingly, the Board 
will outline the additional development efforts VA should 
undertake and the basis for each conclusion to this effect.  

In a November 2008 statement, the Veteran reported continued 
private and VA treatment related to his nephropathy with 
hypertension.  Specifically, the Veteran referenced treatment 
with private physician, R. Agarwal, M.D., but the only 
records from this private physician are dated prior to the 
Board's vacated August 2008 decision.  Further, the Veteran's 
November 2008 statement and an October 2009 VA psychiatry 
note suggest additional relevant VA treatment records may 
exist, which have not been associated with the claims folder.  
As these treatment records may assist the Veteran in 
substantiating his claim, VA should undertake efforts to 
obtain these records.  

The Veteran's November 2008 statement also indicated his 
hypertension medication was increased, and that medical 
professionals were working to bring his blood pressure 
"under control."  These statements suggest that the 
Veteran's nephropathy with hypertension may have worsened, 
since his last examination in April 2007.  As such, VA should 
afford the Veteran a contemporaneous VA examination, to 
assess the current nature, extent and severity of his 
nephropathy with hypertension.  See Snuffer v. Gober, 10 Vet. 
App. 400, 403 (1997); see also VAOPGCPREC 11-95 (1995), 60 
Fed. Reg. 43186 (1995).  

In the joint motion for remand, it was argued that the 
Veteran's nephropathy with hypertension was causing 
impairment with employment and it was suggested that referral 
for extraschedular consideration was warranted.  This should 
be done.

Additionally, the Veteran's attorney, in a February 2010 
statement, specifically asserted a claim for a total 
disability rating based on individual unemployability (TDIU).  
To support this aspect of the Veteran's increased rating 
claim, March 2009 and April 2009 Letters of Warning, from the 
Veteran's employer, have been added to the record, noting the 
Veteran's difficulties performing his job and the Veteran's 
indication that his performance was effected by multiple 
medical appointments.  Additionally, in numerous 
correspondences to the Veteran's employer, including one 
dated in May 2008, the Veteran's private physician, Dr. 
Agarwal informed the Veteran's employer of his health related 
job restrictions.  Essentially, this evidence sufficiently 
raises a claim for TDIU.  As this request for TDIU arouse 
during the pendency of the present increased rating claim, 
the Board notes that a claim for TDIU "is not a separate 
claim for benefits, but rather involves an attempt to obtain 
an appropriate rating for a disability...as part of a claim for 
increased compensation."  Rice v. Shinseki, 22 Vet. 
App. 447, 453-54 (2009).  Essentially, the Veteran's TDIU 
claim is part-and-parcel of his April 2004 increased rating 
claim.  However, additional development is required, by way 
of medical examination, before this aspect of the Veteran's 
increased rating claim may be properly adjudicated.  
Accordingly, the Board must remand the Veteran's claim for 
appropriate development.  

In matters unrelated to the October 2009 Joint Motion from 
Remand, the Board notes that a January 2007 rating action 
denied the Veteran's service connection claims for (i) 
anxiety, insomnia with restless sleep, dizziness, and 
decreased concentration, to include consideration as 
secondary to hypertension and (ii) headaches, to include 
consideration as secondary to hypertension.  In a June 2007 
statement, the Veteran submitted evidence, purporting to 
substantiate his claim, and initiated a claim to (iii) reopen 
his service connection claim for a psychiatric disorder, to 
include depression, fatigue and sluggishness, and to include 
consideration as secondary to hypertension, which a final 
December 2003 rating action denied.  Subsequently, the RO 
issued an October 2008 rating action, denying the three 
respective claims, and in November 2008, the Veteran's 
attorney filed a timely Notice of Disagreement with this 
rating action.  However, the Veteran has not been provided a 
Statement of the Case (SOC) related to these issues, and 
should be provided one.  See Manlincon v. West, 12 Vet. App. 
238, 240-41 (1999); see also Godfrey v. Brown, 7 Vet. App. 
398, 408-410 (1995); Archbold v. Brown, 9 Vet. App. 124, 130 
(1996); VAOPGCPREC 16-92 (O.G.C. Prec. 16-92).  However, if 
the Veteran wishes to perfect his appeal to the Board, he 
must file a timely substantive appeal after receiving his 
SOC.  See Smallwood v. Brown, 10 Vet. App. 93, 97 (1997); 
Archbold, 9 Vet. App. at 130.  

Accordingly, the case is REMANDED for the following action:

1.  The RO should contact the Veteran to 
determine the dates he received either 
private and/or VA treatment for his 
nephropathy with hypertension, as referred 
to in his November 2008 statement.  A 
release should be obtained for any private 
treatment records that are identified.  

The RO should then obtain the indicated 
private treatment records, and/or 
hospitalization records, to include those 
from private physician R. Agarwal.  

The RO should also obtain any indicated VA 
hospitalization, and/or treatment records, 
which are currently not of record.  

2.  Then, schedule the Veteran for a VA 
examination to determine the nature and 
severity of his nephropathy with 
hypertension.  The claims folder should be 
made available to, and reviewed by, the 
examiner.  A complete rationale should be 
provided for any opinions expressed. 

The examiner should specifically determine 
whether the Veteran's nephropathy with 
hypertension causes:
a) definite decrease in kidney function;
b) constant albumiuria with some edema;
c) persistent albuminuria and edema with 
BUN 40 to 80 mg%;
d) generalized poor health characterized 
by lethargy, weakness, anorexia, weight 
loss, or limitation of exertion; or
e) diastolic pressure that is 
predominantly 120 or more.

The examiner should also provide a 
comprehensive opinion that considers both 
of the Veteran's service connected 
disabilities (nephropathy with 
hypertension, and left knee chondromalacia 
with old Osgood-Schlatter's disease), and 
then determines whether, without taking 
his age into account, the Veteran is 
precluded from obtaining or maintaining 
any gainful employment (consistent with 
his education and occupational experience) 
solely due to the impairment caused by his 
service-connected disabilities either 
individually or in conjunction with one 
another.  In doing so, the examiner should 
note the letters from Dr. Agarwal and from 
the Veteran's employer.

3.  The AMC/RO should then refer the 
Veteran's claim to the Under Secretary for 
Benefits, or the Director of VA 
Compensation and Pension Service, for 
consideration of an extraschedular rating, 
under the provisions of 38 C.F.R. § 3.321.  
If the benefit sought on appeal remains 
denied, the Veteran and his representative 
should be provided a Supplemental 
Statement of the Case.  An appropriate 
period of time should be allowed for 
response.

4.  The RO should issue a Statement of the 
Case with respect to the Veteran's service 
connection claims for (i) anxiety, 
insomnia, dizziness, and decreased 
concentration, to include consideration as 
secondary to hypertension; (ii) headaches, 
to include consideration as secondary to 
hypertension; and (iii) whether new and 
material evidence has been presented to 
reopen a claim of entitlement to service 
connection for a psychiatric disorder, to 
include consideration as secondary to 
hypertension.  The Veteran should be 
informed of the period of time within 
which he must file a substantive appeal to 
perfect his appeal to the Board concerning 
these respective issues.  If a timely 
substantive appeal is not filed, the claim 
should not be certified to the Board.  If 
a timely substantive appeal is filed, the 
case should be returned to the Board for 
further appellate consideration, if 
appropriate.

5.  When the development requested has 
been completed, the claim should be 
readjudicated.  If the claim remains 
denied, provide the Veteran and his 
representative with a supplemental 
statement of the case and allow an 
appropriate time for response.

The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).


_________________________________________________
MATTHEW BLACKWELDER 
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).



